Case 1:19-cv-10717-VSB Document 28 Filed 05/27/20 Page 1 of 2
MIROTZNIK

& ASSOCIATES, LLC
COUNSELORS AT LAW

 

 

 

MICHAEL B. MIROTZNIK Or CouNSEL:
ian Mary ELLEN O’BRIEN
STEPHEN F. DODDATO Steven M. Sack

Metvyn K. RotH

May 27, 2020
VIA ECF

Hon. Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Cauchi v. 601 West End Tenant’s Corp., et al.
Case No.: 1:19-cv-10717

Dear Judge Broderick:

I represent Plaintiff Michel Cauchi in the above captioned matter. I submit this letter on
behalf of both parties in the above-referenced matter to respectfully request that the Court briefly
extend Plaintiff's time to file opposition to Defendant’s Motion to Dismiss Plaintiff's Amended
Complaint which was filed April 10, 2020 and set down a briefing schedule and return date for
the motion. The parties jointly make this application.

On May 22, 2020, this Court issued an Order denying my initial request, which was first
filed April 22, 2020, to extend the default briefing schedule. In the May 22, 2020 Order Your
Honor also stated that the parties are free to meet and confer on an extension of that briefing
schedule if they wish to do so and may submit any proposal for approval by joint letter. Counsel
for Defendants, Mr. Goldberg and I, have discussed this matter and the pending motion. We
have also had fruitful settlement discussions and are actively working towards a resolution of the
matter. As such, we respectfully request that Your Honor permit a brief extension of time to
allow the parties to continue to negotiate towards a settlement. Our hope is that this matter is
settled amicably and relatively quickly, which would obviate the need for a full briefing and
decision of the motion.

In case the parties are unable to settle the matter, we are proposing that the Plaintiff file
and serve opposing affidavits and memoranda on or before June 12, 2020 and any reply
submission be filed and served on or before June 22, 2020.

211IS HEMPSTEAD TURNPIKE + EAST MEADOW, NY 11554 + (516) 794-8827 ° F: (516) 794-7971
EMAIL: MICHAEL@MIROTZNIKLAW.COM + STEPHEN@MIROTZNIKLAW.COM
Case 1:19-cv-10717-VSB Document 28 Filed 05/27/20 Page 2 of 2

Thank you for your anticipated courtesies.
Respectfully submitted,

/s/ Stephen Frank Doddato

By: Stephen Frank Doddato
Mirotznik & Associates, LLC

2115 Hempstead Turnpike

East Meadow, NY 11554

T: 516-794-8827

F: 516-794-7971

Email: stephen@mirotzniklaw.com

Counsel for Plaintiff

/s/ Jerrold Foster Goldberg
By: Jerrold Foster Goldberg
Greenberg Traurig, LLP

200 Park Avenue

New York, NY 10166

T: 212-801-9209

F: 212-805-9209

Email: GoldbergJ@gtlaw.com

Counsel for Defendants
